DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Applicant’s amendment filed 01/26/2021 has also been received and entered.  By the amendment, claims 1, 3-20 and newly added claim 21 are now pending in the application.
Applicant’s arguments, filed 01/23/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Objections
Claim 1 is objected to because of the following informalities:  “a support substrate” (line 19) should be moved to line 11 to support for “the support substrate” in line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 19 and 21, it is unclear and confusing how the first storage capacitance cannot be included the portion overlapping with the common electrode line.  According to the Applicant’s figs 2a, 3, 4a and 9c, the second storage electrode 12 is a portion from the common electrode line 52, the first storage capacitance forming by the first storage electrode 11 including a portion overlapping the common electrode line 52 and the second storage electrode including (integrally forming) the portion of the common electrode line 52, thus, the first storage capacitance would be including the portion overlapping the common electrode line as well.  Correction to the claimed language is required.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-21 stand rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yoo et al., US 2007/0002249.
Claims 1, 17-18 and 21 are anticipated by Park et al. figures 2-6A-6B and accompanying text which discloses a display device in which a pixel structure (fig. 2) comprising:
. a signal line 102
. a common electrode line 120 extended in a same direction of the signal line 102
. a transistor TFT comprising a semiconductor layer 115, a source region 110 and a drain region 112

. a second storage electrode (portion where protruding from common electric line 120) 
. wherein each of the first storage electrode 103a and the second storage electrode 111a comprises a portion between the signal line 101 and the common electrode line 111 (see figs. 2) forming a first storage capacitance Cst1 between the first storage electrode and the second storage electrode
. a support substrate 12 (see fig 1), wherein an entirety of an orthographic projection of the second storage electrode on the support substrate is all located between an orthographic projection of the signal line on the support substrate and an orthographic projection of the common electric line on the support substrate as well as an entirety of an orthographic projection of the portion of the first storage electrode 118a on the support substrate is all located between an orthographic projection of the signal line on the support substrate and an orthographic projection of the common electric line on the support substrate,  orthographic projection of the portion, which overlaps the portion of the first storage electrode111a, of the second storage electrode 103a on the support substrate 100 are between an orthographic projection of the signal line 101 on the support substrate 100 and an orthographic projection of the common electrode line 111 on the support substrate 100 (see fig 2).
Re claim 3, wherein the signal line 102 and the common electrode line 120 are in a same layer (see fig 3).
Re claim 4, wherein the first storage electrode 118a further overlaps the common electrode line 120 inherently forming a second storage capacitance (see fig. 2)
Re claim 5, wherein the first storage electrode having a part of storage pattern 102c and the semiconductor layer are in a same layer (e.g., first storage electrode extending from the drain portion 114 of the semiconductor).
Re claim 6, wherein the second storage electrode and the common electrode line 120 are in a same layer (second storage electrode integral to the common electrode le)
Re claims 7-8, Park et al further disclose a third storage electrode (portion extending to pixel electrode 118), together with the second storage electrode inherently forming a third storage capacitance.
Re claim 9, wherein the third storage electrode is connected with the first storage electrode by a via hole 126 as claimed 
Re claim 10, Park el at. further disclose a pixel electrode 118, wherein the third storage electrode is between the pixel electrode 118 and the first storage electrode 118a, and the third storage electrode is connected with the pixel electrode (see fig. 2)
Re claim 11, wherein the semiconductor layer comprises a first extension portion and a second extension portion which are connected with each other, an extension direction of the first extension portion intersects an extension direction of the second extension portion, the first extension portion comprises the source region 114, and the second extension portion extends along the common electrode line and is connected with the first storage electrode (see fig. 2)
Re claim 12, wherein the second extension portion and the common electrode line are insulated from each other and overlap with each other to form a fourth storage capacitance (see fig. 2)
Re claim 13, Park et al. also disclose a data line 104. 
Re claims 14-16, wherein the first extension portion comprises the source region 114, a first channel region, a connection region, a second channel region and the drain region 112 which are connected successively (according to a thin film transistor), the signal line is a gate line 102 having a first channel region and further a second channel (due to U shaped channel and corresponding to gate electrode 108) as claimed (see fig 2)
Re claims 19-20, since the method of manufacturing the device is merely a list of forming each component and each component must be formed to make the device, the method of manufacturing would be inherent to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871